Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-22, 29-33, 37, 39-41, 43-45, 47, and 49-53 are rejected under 35 U.S.C. 103 as being unpatentable over Held (USPN 10,421,489) in view of Missotten (USPN 10,065,691).
Regarding claims 2, 52, and 53, Held teaches a control system for a vehicle, the vehicle comprising a frame 12 extending in a longitudinal direction D of the vehicle and a track system (front and rear track systems 18, 20) for traction of the vehicle, the track system comprising: a track 40 comprising around-engaging outer side and an inner side opposite to the ground-engaging outer side (see fig. 2A); and  a track-engaging assembly 38, 46, for driving and guiding the track around the track- engaging assembly.  The track-engaging assembly comprises: a frame 38 and  a drive system 46 for imparting motion to the track; the track system being pivotable relative to the frame of the vehicle about a steering axis S by a steering mechanism (not shown but discussed in col. 13, lines 3-5) of the vehicle to vary a steering angle of the track system in order to steer the vehicle, the track system being pivotable about a pivot axis K relative to the frame of the vehicle such that longitudinal ends of the track 
Held is silent regarding a drive wheel for imparting motion to the track.  However, it teaches a drive motor 46.  Endless tracks for propelling vehicles typically include a drive wheel or sprocket.  Missotten, for example, teaches front and rear wheels 11, 12, with a track trained around the wheels.  At least one of the wheels 11, 12, is a drive wheel connected to a power source (see col. 3, lines 3-8).
It would have been obvious to one of ordinary skill in the art to provide the Held tracks with drive wheels, as is old and well known and taught by Missotten, in order to convey drive from the drive unit to the track.
Regarding claim 3-6, Held teaches that the processing entity is configured to control the actuator 150 which controls the angle of attack of the track system based on the steering angle of the track system (see col. 18, lines 15-30; col. 19, lines 37-40).  
Regarding claims 7-10, Held lacks a processing entity responsive to a parameter of the suspension.  However, Missotten teaches a processing entity that is configured to control the track tilt actuator based on a parameter of a suspension of the vehicle (Missotten teaches using a rotational movement sensor 23 to measure the rotation of the track suspension and control the actuator in response thereto; see col. 3, lines 60-66).  It would have been obvious to one of ordinary skill in the art to configure the processing entity to control the track tilt actuator, which controls the angle of attack of the track, in response to a measure of the track suspension rotation, as taught by Missotten, in order to stabilize the tracks.  Regarding claims 9 and 10, controlling the actuator to allows the angle of attack of 
Regarding claims 11-14, 45, and 53, Held lacks a processing entity responsive to loading on the track.  However, the processing entity of Missotten is configured to control the actuator for controlling the pivoting movement of the track system about the pivot axis relative to the frame of the vehicle based on loading on the track system (see col. 4, lines 18-25; pressure in actuators is monitored to determine load on track system, which also indicate compliance of the ground, and automatically adjust actuators in response) to manage a pressure distribution of the track system on the ground.  It would have been obvious to one of ordinary skill in the art to control the tilt actuator of Held in response to loading on the track system, as taught by Missotten, in order to manage pressure distribution of the track system on the ground.  Regarding claims 13 and 14, the processing entity of Misssotten is also configured to control the actuator to transfer at least part of loading on the track system towards a longitudinal rear end portion of the track system (see col. 4, lines 45-52, the track units are constantly tilted up at the front, thereby transferring load to the rear end portion of the track system).  It would have been obvious to transfer at least part of the load towards the rear of the track, as taught by Missotten, in order to facilitate travel over uneven ground.
Regarding claims 15-17, the combination lacks an explicit teaching to control the actuators so that a front to rear pressure ratio is within the claimed limits.  However, it teaches a control system designed to maintain the chassis 1 in a stable, horizontal position while the tracks 12 lie flat against the ground.  By ensuring the tracks follow the contour of the ground, the controls ensure that load is generally distributed along the entire length of the track such that pressure applied by the front and rear portions of the track are essentially the same.  Therefore, it would have been obvious to one of ordinary skill in the art that the processing entity (controls) of the controls the actuator to maintain a pressure ratio of 1 or close to 1, which is within the claimed pressure ratios, at least in some modes of operation.

Regarding claim 19, Held teaches the track system comprises an anti-rotation device (stops and tilt actuators 150) to restrict the pivoting movement of the track system about the pivot axis relative to the frame of the vehicle.  
Regarding claim 20, in Held, the anti-rotation is connected between the frame of the track system and the frame of the vehicle and configured to engage the frame of the track system in order to limit the pivoting movement of the track system about the pivot axis relative to the frame of the vehicle.  
Regarding claims 21 and 22, the processing entity is configured to automatically generate a command conveyed to the actuator to control the pivoting movement of the track system about the pivot axis relative to the frame of the vehicle (Held teaches the control can be initiated by a user, then the controller is automated to provide control commands to the actuators; see col. 18, lines 14-32).  
	Regarding claims 29-33, Held teaches that the actuator is a fluidic actuator (a hydraulic piston/cylinder arrangement 150; see col. 14, lines 23-25, and fig. 4A) having a variable length that can be allowed to change length or hold the length fixed.  
Regarding claims 37, 39, 41, 43 and 44, both references teach the processing entity is configured to control the actuator based on at least one of: information regarding a state of the vehicle; information regarding an environment of the track system; and information regarding a state of the track system (the inclination of the chassis 1 with respect to the horizontal or profile of the ground, see para [0032], lines 1-4, in Missotten; and col. 18, lines 15-45, in Held).
	Regarding claim 40, Held teaches controlling the orientation of the track system in response to a steering angle of the track system.  

Regarding claim 50, Held teaches that the track system is a first track system 18 and the actuator being a first actuator.  The vehicle also comprises a second track system 20 comprising the same configuration as the first track system.
Regarding claim 51, the processing entity of Held is configured to control the first actuator and the second actuator differently (in opposite directions, as seen in Figures 8 and 9) for controlling the pivoting movement of the first track system about the first pivot axis relative to the frame of the vehicle and the pivoting movement of the second track system about the second pivot axis relative to the frame of the vehicle differently.  

Claims 23-27 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Held and Misotten as applied to claims 2-22, 29-33, 37, 39-41, 43-45, 47, and 49-53  above, and further in view of Smith (USPN 9,031,698).
Regarding claims 23 and 24, the vehicle of the combination comprises a user interface, but it is silent regarding a communication device being part of the user interface. 
Smith teaches a vehicle control system for a tracked vehicle having a combined user interface and communication device 814 (smart phone with a keyboard for user interface and a transmitter for communication between the user interface and the vehicle; see col. 10, lines 27-33)) that communicated with a control device 810 to control multiple functions of the tracked vehicle.
It would have been obvious to one of ordinary skill in the art to provide the Missotten control system with a combined user interface and communication device (a smart phone or tablet) in order to provide remote control to the vehicle and provide the functionality of a dedicated control system at less .
Claims 38 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Held and Misotten as applied to claims 2-22, 29-33, 37, 39-41, 43-45, 47, and 49-53  above, and further in view of Kim (PGPub 2009/0085311).
The combination is silent regarding controlling the vehicle controls in response to vehicle speed.
Kim teaches controlling the position of the vehicle frame 104 relative to its track frame using vehicle speed as a control input (traveling sensor 23 measures traveling speed of the vehicle, see para [0051],  and control unit 40 performs level control using hydraulic actuators based on traveling speed that is detected, see para [0052] and [0056]).  Speed affects the safe operation of the tilt controls.  For example, tilt operation is safer at low speed or when the vehicle is standing still so the speed of the vehicle is a consideration when executing the tilt response.
It would have been obvious to one of ordinary skill in the art to provide the combination vehicle with tilt actuator controls responsive to vehicle speed, as taught by Kim, in order to safely operate the tilt operation of the vehicle.
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Missotten in view of Kim (2009/0085311).
Missotten teaches a control system for a vehicle (combine harvester) comprising a frame and a track system 10 for traction of the vehicle, the track system 10 comprising: a track 13 comprising a ground-engaging outer side and an inner side opposite to the ground-engaging outer side (see Figures 2 and 3; and a track-engaging assembly (11, 12, 14 in Figure 1; 31-33, 37, in Figure 2) for driving and guiding the track around the track-engaging assembly. The track-engaging assembly of Figure 2 of Missotten comprises: a frame 37; and a drive wheel 33 for imparting motion to the track; the track system being pivotable about a pivot axis 34 relative to the frame of the vehicle such that longitudinal ends of the track system move vertically. The control system comprising: an actuator 35 connectable to the track system; and a processing entity (controller 24; see col. 3, lines 59-67) configured to control the actuator for controlling a pivoting movement of the track system about the
Missotten teaches is silent regarding controlling the vehicle controls in response to vehicle speed.
Kim teaches controlling the position of the vehicle frame 104 relative to its track frame using vehicle speed as a control input (traveling sensor 23 measures traveling speed of the vehicle, see para [0051],  and control unit 40 performs level control using hydraulic actuators based on traveling speed 
It would have been obvious to one of ordinary skill in the art to provide the Missotten vehicle with tilt actuator controls responsive to vehicle speed, as taught by Kim, in order to safely operate the tilt actuator of the vehicle.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-27, 29-33, 37-41, 43-53, and 55 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        




Amb